UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6538


JAMES BROWN,

                Plaintiff – Appellant,

          v.

BYNUM,   Lieutenant,   Sussex   II   State    Prison;    HOGAN,
Ms. Sargeant, Sussex II State Prison,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00129-RLW)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Brown, Appellant Pro Se.    William W. Muse, Banci Enga
Tewolde, Assistant Attorney Generals, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Brown appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated   by    the   district      court.

Brown v. Bynum, No. 3:08-cv-00129-RLW (E.D. Va. Mar. 10, 2010).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2